01/12/2021
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT KNOXVILLE
                               October 27, 2020 Session

          STATE OF TENNESSEE v. JOHN WILLIAM ANDERSON

                Appeal from the Criminal Court for Sullivan County
                   No. S66420    James F. Goodwin, Jr., Judge


                            No. E2019-01156-CCA-R3-CD


The defendant, John William Anderson, appeals his Sullivan County Criminal Court jury
convictions of attempted theft of property valued at $10,000 or more but less than $60,000
and criminal simulation. He challenges the sufficiency of the convicting evidence and the
propriety of the sentencing decision of the trial court. The evidence was sufficient to
support the convictions, but the trial court erred by imposing a sentence in the absence of
a presentence report. Consequently, we affirm the defendant’s convictions but reverse the
sentencing decision of the trial court and remand the case to the trial court for a new
sentencing hearing.

  Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed in Part; Reversed
                             and Remanded in Part

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Patrick S. Rader (on appeal) and W. Andrew Kennedy (at trial), Assistant District Public
Defenders, for the appellant, John William Anderson.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant Attorney
General; Barry P. Staubus, District Attorney General; and P. Michael Filletti, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

              In June 2016, the Sullivan County Grand Jury charged the defendant via
presentment with one count of attempted theft of property valued at $10,000 or more but
less than $60,000; one count of identity theft; and one count of criminal simulation. In
February 2019, a superseding presentment added one count of forgery.
              At the March 2019 trial, Kingsport Police Department Detective Ray
Mailloux testified that on November 16, 2015, he was working as a patrol officer when he
responded to a call “of a possible fraudulent check” at the TriSummit Bank on East Stone
Drive in Kingsport. When he arrived, a bank employee informed him “that they had a
gentleman come in who tried to open up a new account” using “a check that was in the
amount of, like, $13,000 and some change from a Whole Foods Market company.” Bank
employees “later were able to determine that the check was a fraudulent or fake check.”
Detective Mailloux took possession of the check on that day.

              Karen Pierson testified that she was working at the TriSummit Bank on East
Stone Drive on November 16, 2015, when the defendant came in with “a check for a large
amount, and he wanted to either cash it or open a new account to deposit it.” Ms. Pierson
told the defendant, whom she said looked “out of place,” that she could not cash the check
but that she could assist him with opening a new account. She explained to the defendant
that the bank would “deposit the funds and hold the funds to make sure that the check was
going to be good,” which was the standard procedure for new accounts. The defendant
agreed, opened a new account, and left the check for Ms. Pierson to deposit into the new
account.

                After the defendant left, Ms. Pierson telephoned Whole Foods “to verify that
the funds were either good or not good; that the check was real or not.” During that
conversation, Ms. Pierson confirmed “that this was a fraudulent check. That they had not
written it to this individual.” At that point, she telephoned the police.

             During cross-examination, Ms. Pierson acknowledged having said that she
was concerned that the defendant should have a check for such a large sum because he
looked as though he might be homeless. She agreed that the defendant did not become
angry when she said that the bank would not be able to cash the check.

              The State next presented the previously-recorded sworn testimony of John
Hempfling, Associate General Counsel for Litigation at Whole Foods Market Services,
Inc. Mr. Hempfling testified that he searched the company database and learned that no
person named John W. Anderson had ever worked as an employee at Whole Foods. Mr.
Hempfling explained that the majority of employees were paid via direct deposit but that,
for those who received paper checks, the checks would come from the separate corporate
entity in the region where the employee worked. By way of example, Mr. Hempfling
pointed out that the stores “in Tennessee were owned by a company called Whole Foods
Market Group Inc. and I work for Whole Foods Market Services Inc.” He said that, in no
instance, would any check bear “just a generic Whole Foods Market stamp on it.”



                                            -2-
              Mr. Hempfling identified the check that the defendant left for deposit at the
TriSummit bank as “a vendor check” “that is made out for $13,187.50 to John W.
Anderson.” Mr. Hempfling searched the accounts payable database and learned that Whole
Foods had never paid any money to a vendor named John W. Anderson. He explained that
“in order to be set up as a vendor with Whole Foods Market, any entity, you have to . . .
submit a W9 and other paperwork that can set you up to receive electronic payments or
even a check” and that “[i]n this instance there was no vendor that was set up under John
W. Anderson.” Mr. Hempfling discovered that the bank account number and check
number were legitimate and that a check bearing that number had been “made out to
Willie’s Greenhouse Limited, which is a greenhouse of some sort up in Ontario, Canada”
in the amount of $3,187.50. Mr. Hempfling observed that the typeset of the check that the
defendant presented at the TriSummit bank was “very block in manner” while the typeset
of legitimate Whole Foods checks was “bolder and they’ve got a slant to them in the
writing.” He also observed that “the zero on this check for the 13-187-50 kind of runs
almost off the check. I’ve never seen that before on a vendor check.”

              During cross-examination, Mr. Hempfling testified that he could not say that
the check presented by the defendant for deposit was the actual check that had been
tendered to Willie’s Greenhouse but said that “[i]t appears to be a . . . real check but exactly
how your client came into it I don’t know.” He said that Whole Foods stopped payment
on the check to Willie’s Greenhouse.

               After a full Momon colloquy, the defendant elected to testify. He agreed that
he presented the check in the amount of $13,187.50 purportedly payable to him and issued
by Whole Foods. He claimed that the check was “sent to me by an online check friend.”
He said that he was “dealing with” four or five such “online check friend[s]” in November
2015 but that he believed the person who sent him the Whole Foods check was a woman
named Pasona Lasad. The defendant testified that he had been communicating with Ms.
Lasad for four or five years via the internet. He also testified that he “had several people
sending me checks. That’s why as soon as I walk in, I ask them, ‘Can you verify this before
I try to do anything with it?’” The defendant said that he and Ms. Lasad had become close
and that at some point, she approached him about the check. He explained:

                     Due to the nature of work, which is selling statuary and
              interior decorations, stuff like that, she’s constantly traveling.
              She’s collecting money from all over the world, and she was
              having trouble getting it -- you know, catching up with her
              money.

                    So she sent me this check so that I could open an
              account, and then anybody paying would pay into it, and then
                                              -3-
              I could disburse to her as she needed, wherever she was at.
              That way her money kept coming in and she had full and
              complete access to it.

He said that he planned to open a joint account in both their names, “That way she could
have access to her money. And I could do whatever needed doing in-between.” The
defendant said that it was his understanding that “[t]he guy from Whole Foods was going
to send it to me for work she had done for him that he owed her for.” He maintained that
he did not find the proposed scheme to be odd “[b]ecause she told me that she had done
work for the guy and he owed her, and that was how he was going to pay.”

             The defendant acknowledged that he had no records of his conversations with
Ms. Lasad. He claimed that he had “gone back years trying to find them. And I found out
I’ve got 11 different computers using my IP address. And somebody has been in there
messing with my messages, and I can only go so far back.” He said that “[s]omebody went
in and changed my password so I can’t even get in” the “hangouts.”

              The defendant said that he did not feel nervous when he went to the
TriSummit Bank to deposit the check. He claimed that he asked Ms. Pierson to verify the
check for him and that she said the bank did not do that. Instead, “she took her little Post-
It note; she wrote their number, their verifier’s number on it.” He testified that he “went
up to the parking lot right there under the camera. I called the verifier. I gave them all the
numbers, all the information” and that he was told that “‘the check is valid, legal, good,
ready for further processing.’” He said that after verifying the check, he went back inside
the bank and presented the check for the purpose of opening a bank account.

               The defendant testified that Ms. Pierson told him the bank would put a hold
on the funds for 13 days, so after the passage of 13 days, he went to the bank and
approached a teller with the ATM card he had received in the mail. At that point, the teller
told him that the check had not cleared. He said that he apologized to her and told her that
he would return to open the account “‘without all this rigamarole’” when he had sufficient
cash to do so. He insisted that he did not attempt to defraud the bank or Whole Foods.
Instead, he claimed that he believed the check to be legitimate because “[i]t came to me on
Whole Foods check stock. It was inside a Whole Foods envelope. And then all of that
down inside of a FedEx or UPS envelope with their address as the sending address.”

              During cross-examination, the defendant testified that at the time of the
offenses, he was receiving checks from “a couple of girls that I w[as] talking to, they --
according to them -- take care of, like, what started out as a[n] orphanage and ended up a
refugee center in Africa where all this was going on.” He said that individuals “would send
donations to these girls. And they could only go to the Walmart MoneyGram . . . once per
                                             -4-
day. So they would have them send -- each one would send their five, ten, $20 to me. And
then I’d get a lump sum. Then I’d go and send them all in one check to them.” The
defendant acknowledged that he would keep “five, $10 gas or a little something or another”
but said that he “never got rich” because he “couldn’t at the expense of the orphans.” He
said that another girl sent him “a couple of cell phones, a couple of computers” and that he
“would sell them for whatever I could get and then send the money on.”

                The defendant insisted that he did not find the amount of the check to be
unusual given “the quality of work that she was carrying on,” saying that $13,000 “sounded
like a pretty low price.” He said that she created “[s]tatuary. You know, like, when you’re
decorating your home and you want a -- a Venus or something or, you know, just interior
decorating.” He said that the check was payment for work she had done for “[o]ne
customer at Whole Foods, the guy who sent me the check.” The defendant could not
remember the name of the man who had sent him the $13,187.50 check. He testified that
he called “TriSummit’s check verifier” to determine that the check was good and that he
had “never talked to anybody at Whole Foods.”

              Based upon this evidence, the jury convicted the defendant of attempted theft
of property valued at $10,000 or more but less than $60,000 and criminal simulation of an
instrument valued at $10,000 or more but less than $60,000 but acquitted him of forgery.1
Following a sentencing hearing, the trial court imposed concurrent, Range II sentences of
six years and eight years, respectively, to be served on supervised probation.

              The defendant filed a timely but unsuccessful motion for new trial followed
by a timely notice of appeal. In this timely appeal, the defendant challenges the sufficiency
of the convicting evidence and the sentencing decision of the trial court.

                                             I. Sufficiency

             The defendant asserts that the evidence was insufficient to support his
convictions because the State failed to establish the necessary mens rea for either offense.
The State contends that the evidence was sufficient.

              Sufficient evidence exists to support a conviction if, after considering the
evidence—both direct and circumstantial—in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979);
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). This court will neither re-weigh the
evidence nor substitute its inferences for those drawn by the trier of fact. Dorantes, 331

1
       The State dismissed the count charging identity theft prior to trial.
                                                    -5-
S.W.3d at 379. The verdict of the jury resolves any questions concerning the credibility of
the witnesses, the weight and value of the evidence, and the factual issues raised by the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court
must afford the State the strongest legitimate view of the evidence contained in the record
as well as all reasonable and legitimate inferences which may be drawn from the evidence.
Id.

              “A person commits theft of property if, with intent to deprive the owner of
property, the person knowingly obtains or exercises control over the property without the
owner’s effective consent.” T.C.A. § 39-14-103(a). Criminal attempt is committed when
a person, “acting with the kind of culpability otherwise required for the offense,” does one
of the following:

              (1) Intentionally engages in action or causes a result that would
              constitute an offense, if the circumstances surrounding the
              conduct were as the person believes them to be;

              (2) Acts with intent to cause a result that is an element of the
              offense, and believes the conduct will cause the result without
              further conduct on the person’s part; or

              (3) Acts with intent to complete a course of action or cause a
              result that would constitute the offense, under the
              circumstances surrounding the conduct as the person believes
              them to be, and the conduct constitutes a substantial step
              toward the commission of the offense.

Id. § 39-12-101(a).

              “A person commits the offense of criminal simulation who, with intent to
defraud or harm another . . . [possesses] an object so made or altered, with intent to sell,
pass or otherwise utter it.” T.C.A. § 39-14-115(a)(1)(B).

              In the light most favorable to the State, the evidence established that the
defendant took a check for $13,187.50 to the TriSummit Bank and, after learning that he
could not cash the check, attempted to open a bank account using the funds from the check.
Mr. Hempfling’s testimony established that both the payee and the amount had been
altered. After the passage of two weeks, the defendant returned to the bank with the ATM
card that had been issued to him for the purpose of accessing the funds from the check.
This evidence established that the defendant intended to gain access to the funds, which
was sufficient to establish that he attempted to obtain the funds and that he intended to
                                             -6-
deprive Whole Foods of those funds. The defendant admitted that he had not performed
any work for Whole Foods. Although he offered an innocent explanation for his having
the check, the jury, as the final arbiter of the facts, was free to reject any or all of his
testimony. In our view, the evidence was sufficient to support both of the defendant’s
convictions.

                                       II. Sentencing

               The defendant asserts, and the State concedes, that the trial court erred by
imposing a sentence in the absence of a presentence report. With the exception of certain
circumstances not applicable in this case, Code section 40-35-205 requires the trial court
“in the case of a felony” to “direct the presentence service officer to make a presentence
investigation and report.” T.C.A. § 40-35-205(a). The Code also mandates the contents
of the report, see id. § 40-35-207, and the trial court’s consideration thereof, see id. § 40-
35-210(b)(2). Consequently, the trial court erred by sentencing the defendant in the
absence of the presentence report, and we remand the case to the trial court for a new
sentencing hearing following the preparation of the presentence report.

               In a related issue, the defendant asserts that the trial court erred by imposing
the fines set by the jury without first considering the defendant’s ability to pay. The State
did not address this issue in light of its concession that a new sentencing hearing was
warranted in this case. This court has held that “[t]he trial court’s imposition of a fine,
within the limits set by the jury, is to be based upon the factors provided by the 1989
Sentencing Act, which include ‘the defendant’s ability to pay that fine, and other factors of
judgment involved in setting the total sentence.’” State v. Marshall, 870 S.W.2d 532, 542
(Tenn. Crim. App. 1993) (quoting State v. Bryant, 805 S.W.2d 762, 766 (Tenn. 1991)).
That being said, “the defendant’s ability to pay a fine . . . is not necessarily a controlling”
factor, and “a significant fine is not automatically precluded just because it works a
substantial hardship on a defendant—it may be punitive in the same fashion incarceration
may be punitive.” Marshall, 870 S.W.2d at 542. Thus, upon remand, the trial court should
consider the defendant’s ability to pay the fines as set by the jury.

              Accordingly, the defendant’s convictions are affirmed but the sentencing
decision of the trial court is reversed, and the case is remanded for a new sentencing
hearing.

                                                     _________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -7-